     Case 2:19-cv-08662-PVC Document 26 Filed 12/08/20 Page 1 of 1 Page ID #:1402




 1

 2

 3

 4

 5

 6

 7

 8                     IN THE UNITED STATES DISTRICT COURT
 9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                       WESTERN DIVISION
11

12
     LUANNE DANIELLE DUNNING                                Case No. 2:19-CV-08662-PVC
             Plaintiff,
13

14   v.                                                     ORDER FOR AWARD OF
                                                            ATTORNEY FEES UNDER THE
15
     ANDREW SAUL,                                           EQUAL ACCESS TO JUSTICE ACT
16   Commissioner of Social Security                        (EAJA)
17
                 Defendant.
18

19

20

21         Based upon the parties’ Stipulation for Award of Attorney Fees under The
22   Equal Access to Justice Act (EAJA), IT IS ORDERED that attorney fees be paid to
23   Patricia L. McCabe, Counsel for Plaintiff, in the amount of $6,150.00, pursuant to
24   28 U.S.C. § 2412(d), subject to the terms of the above-referenced Stipulation.
25

26   Date: December 8, 2020                          ________________________________
                                                     HON. PEDRO V. CASTILLO
27
                                                     United States Magistrate Judge
28



                   [proposed] Order For Award Of Attorney Fees Under The Equal Access To Justice Act (EAJA)
                                                         -1
